Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John M. Dickson, Jr., appeals the district court’s order dismissing his civil complaint as untimely and for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and fínd no reversible error. Accordingly, we affirm for the reasons stated-by the district court. Dickson v. FBI Newport News Field Office, No. 4:15-cv-00124-AWA-DEM (E.D. Va. Mar. 2, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED